FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                No. 19-10411
                Plaintiff-Appellee,
                                            D.C. No.
                 v.                      2:06-cr-00468-
                                           WBS-DB-1
SHAKARA THOMAS CARTER,
            Defendant-Appellant.           OPINION


      Appeal from the United States District Court
         for the Eastern District of California
      William B. Shubb, District Judge, Presiding

        Argued and Submitted October 22, 2021
       Submission Withdrawn November 2, 2021
            Resubmitted August 10, 2022
              San Francisco, California

                 Filed August 17, 2022

 Before: Mary H. Murguia, Chief Judge, and Marsha S.
       Berzon and Carlos T. Bea, Circuit Judges.

                 Opinion by Judge Bea
2                  UNITED STATES V. CARTER

                          SUMMARY *


                          Criminal Law

    The panel vacated the district court’s order granting in
part and denying in part Shakara Carter’s motion to be
resentenced under the First Step Act of 2018, and remanded.

    The panel wrote that Concepcion v. United States, 142 S.
Ct. 2389 (2022), has three holdings relevant here: (1) that
the First Step Act allows district courts to consider
intervening changes of law or fact in exercising their
discretion to reduce a sentence; (2) that because district
courts must consider nonfrivolous arguments presented by
the parties, the First Step Act requires district courts to
consider intervening changes when parties raise them; and
(3) that district courts ruling on First Step Act motions bear
the standard obligation to explain their decisions, and
accordingly must give a brief statement of reasons to
demonstrate that they considered the parties’ arguments—
including arguments pertaining to intervening changes in
law or fact.

    The panel wrote that Concepcion’s first holding conflicts
with this court’s decision in United States v. Kelley, 962 F.3d
470 (9th Cir. 2020), which held that the First Step Act does
not authorize the district court to consider other legal
changes, outside of Sections 2 and 3 of the Fair Sentencing
Act, that may have occurred after the defendant committed
the offense. The panel wrote that on this issue, Concepcion
abrogates Kelley.
    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                 UNITED STATES V. CARTER                      3

    Applying Concepcion’s principles, the panel held that
the district court erred by granting in part and denying in part
Carter’s resentencing motion with no explanation
whatsoever, where Carter raised intervening legal and
factual changes to support the sentence reduction that he
requested.


                         COUNSEL

David M. Porter (argued), Assistant Federal Defender;
Heather E. Williams, Federal Defender; Office of the
Federal Public Defender, Sacramento, California; for
Defendant-Appellant.

Jason Hitt (argued), Assistant United States Attorney; Camil
A. Skipper, Appellate Chief; McGregor W. Scott, United
States Attorney; United States Attorney’s Office,
Sacramento, California; for Plaintiff-Appellee.


                          OPINION

BEA, Circuit Judge:

    In this case, Shakara Carter appeals a district court order
granting in part and denying in part his motion to be
resentenced under the First Step Act of 2018. We have
jurisdiction under 28 U.S.C. § 1291. Because the district
court decided Carter’s motion without demonstrating that it
considered his nonfrivolous arguments, we vacate and
remand.
4                UNITED STATES V. CARTER

                              I.

    In 2009, Carter pleaded guilty to one count of possession
with intent to distribute at least 5 grams of cocaine base in
violation of 21 U.S.C. § 841(a)(1) and one count of using
and carrying a firearm in relation to a drug trafficking
offense in violation of 18 U.S.C. § 924(c). Under the then-
applicable laws, Carter’s statutory sentencing range was
10 years to life and his sentencing guideline range was
322 to 387 months. He ultimately was sentenced to the low
end, 322 months in prison.

     In 2010, Congress enacted the Fair Sentencing Act,
which prospectively reduced certain federal penalties for
possession of cocaine base, including the statutory penalty
that governed Carter’s sentence for possession of cocaine
base with intent to distribute. See Pub L. No. 111-220, § 2,
124 Stat. 2372, 2372 (2010). And in 2018, Congress enacted
the First Step Act, which authorizes district courts to apply
the Fair Sentencing Act’s penalty reductions retroactively to
cocaine-base offenses committed before the Fair Sentencing
Act’s effective date. See Pub. L. No. 115-391, § 404, 132
Stat. 5194, 5222 (2018). Under the First Step Act,
defendants convicted of a cocaine-base offense and
sentenced under the penalties that later were reduced by the
Fair Sentencing Act may petition a district court to “impose
a reduced sentence as if . . . the Fair Sentencing Act of 2010
. . . were in effect” when the offense was originally
committed. Id. § 404(b).

    In 2019, Carter filed a motion to reduce his sentence
under the First Step Act. His motion argued that: 1) he was
eligible for a sentence reduction because he was sentenced
under the higher cocaine base penalties that predated the
2010 Fair Sentencing Act; and 2) he deserved to have his
sentence reduced from 322 months to 144 months because
                    UNITED STATES V. CARTER                            5

he was a “model prisoner,” had “thorough and realistic
release plans,” and because if he were sentenced today, he
would be subject to statutory sentence range of 0 to 30 years
and a sentencing guideline range of 144 to 165 months, both
far shorter than the ranges applicable at his original
sentencing. The government agreed that Carter was eligible
for resentencing under the First Step Act but argued for a
smaller sentence reduction.

    The day after briefing on Carter’s resentencing motion
concluded, and without holding a hearing, the district court
issued an order granting in part and denying in part Carter’s
motion and reducing his sentence from 322 months to
262 months. 1 The district court’s order provided no
explanation for its decision, and Carter timely appealed the
district court’s resentencing decision.

                                  II.

    While this case was pending, the Supreme Court decided
Concepcion v. United States, 142 S. Ct. 2389 (2022).
Concepcion has three holdings relevant here. First,
Concepion held that “the First Step Act allows district courts
to consider intervening changes of law or fact in exercising
their discretion to reduce a sentence.” Id. at 2404. Second,
Concepcion held that because district courts must “consider
nonfrivolous arguments presented by the parties, the First
Step Act requires district courts to consider intervening
changes when parties raise them.” Id. at 2396. And third,
Concepcion held that district courts ruling on First Step Act
motions bear the “standard obligation to explain their
decisions,” and accordingly must give a “brief statement of

    1
      The district court also reduced Carter’s term of supervised release
from 86 to 72 months.
6                UNITED STATES V. CARTER

reasons” to “demonstrate that they considered the parties’
arguments”—including arguments pertaining to intervening
changes in law or fact. Id. at 2404.

    Concepcion’s first holding conflicts with our decision in
United States v. Kelley, 962 F.3d 470 (9th Cir. 2020). Kelley
held that “the First Step Act . . . does not authorize the
district court to consider other legal changes,” outside of
Sections 2 and 3 of the Fair Sentencing Act, “that may have
occurred after the defendant committed the offense.” Id.
at 475. Concepcion held otherwise, instructing that “the
First Step Act allows district courts to consider intervening
changes of law or fact in exercising their discretion to reduce
a sentence pursuant to the First Step Act.” 142 S. Ct. at 2404
(emphasis added). On this issue, Concepcion abrogates
Kelley and we apply Concepcion, not Kelley. Cf. Miller v.
Gammie, 335 F.3d 889, 893 (9th Cir. 2003) (en banc).

    Applying Concepcion’s principles here, the district court
erred. Carter raised intervening legal and factual changes to
support the sentence reduction that he requested. He cited,
for instance, his prison good behavior and consequent lack
of prison discipline, his “post-conviction rehabilitation,” and
the fact that were he sentenced today, he would be subject to
a statutory sentence range of 0 to 30 years and a sentencing
guideline range of 144 to 165 months, both far shorter than
the ranges applicable at his original sentencing. The First
Step Act required the district court both to consider these
nonfrivolous arguments and to prove that it had done so by
providing a “brief statement of reasons.” Concepcion,
142 S. Ct. at 2404. Instead, the district court granted in part
and denied in part Carter’s resentencing motion with no
explanation whatsoever. We thus vacate the resentencing
order below and remand.

    VACATED and REMANDED.